 1   Kent F. Larsen, Esq.
     Nevada Bar No. 3463
 2   SMITH LARSEN & WIXOM
     Hills Center Business Park
 3   1935 Village Center Circle
     Las Vegas, Nevada 89134
 4   Tel: (702) 252-5002
     Fax: (702) 252-5006
 5   Email: kfl@slwlaw.com
     Attorneys for Defendant
 6   JPMorgan Chase Bank, N.A.

 7
                                  UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     DONALD S. SUTTON; DELORES J.                 )    Case No.       2: 18-cv-01247-GMN-NJK
11   SUTTON,                                      )
                                                  )
12                  Plaintiffs,                   )
                                                  )    STIPULATION TO DISMISS CASE,
                                                  )    WITH PREJUDICE
                                                  )
14   JPMORGAN CHASE BANK, N.A.,                   )
                                                  )
                    Defendant.                    )


            Plaintiffs Donald S. Sutton and Delores J. Sutton ("Plaintiffs"), and Defendant JPMorgan

     Chase Bank, N.A. ("Chase"), by and through their respective undersigned counsel, hereby stipulate
18
     as follows:
19

20
     I II
21
     I II
22
     II I
23
     II I
24
     Ill
25
     Ill
26
     Ill
27
     Ill
28
     Ill
                                    1.     All claims asserted (or which could have been asserted) by Plaintiffs in the above-

                         2                 captioned action as against Chase shall be dismissed, with prejudice; and,

                         3          2.     Each party shall bear its own attorneys' fees and costs in connection with the above-

                         4                 captioned action.

                         5
                             HAINES & KRIEGER                                    SMITH LARSEN & WIXOM
                         6

                         7   Isl David Krieger                                   Isl Kent F. Larsen,
                             David Krieger, Esq.                                 Kent F. Larsen, Esq.
                         8   Nevada Bar No. 9086                                 Nevada Bar No. 3463
                             8985 S. Eastern Avenue, Suite 350                   1935 Village Center Circle
                         9   Henderson, Nevada 89123                             Las Vegas, Nevada 89134
                             Ph: (702) 880-5554                                  Ph: (702)252-5002
                        10   Fax: (702) 385-5518                                 Fax (702) 252-5006
                             Email: dkrieger@hainesandkrieger.com                Email: kfl@slwlaw.com
                        11   Attorneys for Plaintiffs                            Attorneys for Defendant
                             Donald S. Sutton                                    JPMorgan Chase Bank, N.A.
~                       12   and Delores J. Sutton
~                 g
~~~                          Dated: October 16, 2018                             Dated: October 16, 2018
~ ~~
,..Yr.nu
                .. ~~
                r<IN
                        13

~ ~ ~;;           R 14
z §~~~
~ D:lt'.j<tl~           15
                                                                         ORDER
U')   fil1<1~~                      IT IS SO ORDERED.
~ ~~~~
~ t'.j:l~~              16
~ oo$'.....iN'
      ....i"'                                         18_ day of October, 2018.

-
                   0

=r::~§            5'17                     Dated this _
E--                ~
~                       18
U')

                        19

                        20                                                  ________________________________
                                                                  UNITED STATES DISTRICT COURT JUDGE
                                                                                 Gloria M. Navarro, Chief Judge
                        21                                                       UNITED STATES DISTRICT COURT
                        22
                        23

                        24

                        25

                        26

                        27

                        28

                                                                           -2-
